Detailed Action
Election/Restriction
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant indicated a traversal of the restriction requirement in the reply filed on February 25, 2022. But the response contained no arguments in support of the traversal. As such, in accordance with MPEP 818.01 the election is treated as being without traverse.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel withdrawn claims 1-12.

Priority
For purposes of examination, claims 13-18 are not entitled to priority to parent application 15/974,894 or any other preceding application in the family. The instant CIP added new figures and descriptions to enable these claims.  As such, the priority date for claims 13-18 is Sept. 5, 2020.  Thus, U.S. 2018/02633140, the publication of the parent application, published on Sept. 13, 2018 does constitute prior art under 35 USC 102a.  However, U.S. 2018/02633140 is not applied as prior art because it does not constitute an enabling disclosure of the claimed subject matter, for the same reasons that its claim set was rejected as non-enabled.

Allowable Subject Matter
Claims 13-18 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches extruding aluminum heat exchanger fins on a plate.  See U.S. 2015/0360332 to Singh.  The prior art also teaches joining such a plate/fin assembly to a base having different material properties.  See U.S. 7,003,970 to Iida.  The prior art does not, however, teach placing such a plate/fin assembly into a mold with a sealed isolation cave fitted to the fins and then injection molding a base directly onto 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726